         Case 3:20-cv-03813-CRB Document 35-2 Filed 08/22/20 Page 1 of 3



1
2
3
4
5
6
7
8
                         IN THE UNITED STATES DISTRICT COURT
9
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
11
12   HURRICANE ELECTRIC LLC,                       CASE NO. 3:20-CV-3813-CRB
13                Plaintiff,
           v.                                    [PROPOSED]
14
     DALLAS BUYERS CLUB, LLC, a                  RELATED CASE ORDER
15   California LLC; et al,
16                Defendants.
17
18         A Stipulated Motion for Administrative Relief to Consider Whether Cases
19   Should Be Related (Civil L.R. 3-12) has been filed. The time for filing an opposition
20   or statement of support has passed. As the District Judge assigned to the earliest-filed
21   case of Hurricane Electric, LLC vs. Dallas Buyers Club, LLC et al., 3:20-CV-3813-
22   CRB, I find that the more recently filed case of Hurricane Electric, LLC vs.
23   National Fire Insurance Company of Hartford, 3:20-cv-05840 is related to the first
24   case already assigned to me. The case of Hurricane Electric, LLC vs. National Fire
25   Insurance Company of Hartford, 3:20-cv-05840 shall thus be reassigned to me.
26         Counsel are instructed that all future filings in the reassigned case are to bear the
27   initials of CRB immediately after the case number. The case management conference
28   in the reassigned case will be rescheduled by the Court. Unless otherwise ordered, any
                                      RELATED CASE ORDER
                                        3:20-CV-3813-CRB
                                                 -1-
         Case 3:20-cv-03813-CRB Document 35-2 Filed 08/22/20 Page 2 of 3



1    dates for hearing noticed motions are vacated and must be re-noticed by the moving
2    party before this Court; and any deadlines set by the ADR Local Rules remain
3    unchanged.
4
5          IT IS SO ORDERED.
6
7          Dated: ____________                 ____________________________
                                                    Charles R. Breyer
8                                                   U.S. District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                   RELATED CASE ORDER
                                     3:20-CV-3813-CRB
                                             -2-
          Case 3:20-cv-03813-CRB Document 35-2 Filed 08/22/20 Page 3 of 3



1
                                  CERTIFICATE OF SERVICE
2
           I, Neil D. Greenstein, declare:
3
           I am a citizen of the United States, over the age of eighteen years, and not a
4
     party to this action. My business address is 1751 Pinnacle Drive, Suite 1000, Tysons,
5
     VA 22102.
6
7          On August 21, 2020, I served the following items:

8          1. STIPULATED ADMINISTRATIVE MOTION TO CONSIDER
9             WHETHER CASES SHOULD BE RELATED
           2. DECLARATION OF NEIL D. GREENSTEIN IN SUPPORT OF
10            STIPULATED ADMINISTRATIVE MOTION TO CONSIDER
11            WHETHER CASES SHOULD BE RELATED, INCLUDING EXHIBIT
              OF STIPULATION OF RELATION PURSUANT TO LOCAL CIVIL
12            RULE 3-12;
13         3. [PROPOSED] RELATED CASE ORDER.
14   On: Catherine Gardner, Claim Consultant, Commercial Liability Claim, CNA, PO Box
15   8317, Chicago, IL 60680-8317, Email: Catherine.Gardner@cna.com – by email.
16         CNA is the defendant in related case no. 3:20-cv-05840 and I have been informed
17   that CNA has been served with the summons and complaint in Hurricane Electric, LLC
18   vs. National Fire Insurance Company of Hartford, Case No. 3:20-cv-05840 through its
19   registered agent but that no counsel has yet entered an appearance in that case. Ms.
20   Gardener is the claims adjuster with whom I dealt with prior to the filing of Hurricane
21   Electric, LLC vs. National Fire Insurance Company of Hartford, Case No. 3:20-cv-
22   05840.
23         I declare under penalty of perjury under the laws of the United States of America
24   that the foregoing is true and correct.
25         Executed this 21st day of August, 2020.
26
                                                       /s/ Neil D. Greenstein
27                                                       Neil D. Greenstein
28

                           PROOF OF SERVICE -- 3:20-CV-3813-CRB
                                                -1-
